DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Bache et al (2019/0200675) teaches an electronic device as seen in Figures 5 and 6 that comprises a power unit 60 including a battery (paragraph 36); a monitoring unit (510, 605, 610) that monitors the battery voltage and the current input to a heating unit 420 (paragraphs 66 and 69); a switch unit (inherent for providing PWM control between power unit and heating unit, paragraph 65); wherein a voltage across the heating unit is output and monitored (paragraph 65); and a control unit that adjusts the voltage and current supplied to the heating unit by controlling PWM signals to the switch unit according to different voltages of the battery (paragraphs 65, 73).
However, Bache does not teach that when the voltage output to the heating unit is greater than a critical value, the control unit turns off the first MOSFET.
Lee et al (2020/0260791) teaches an electronic device similar to that of Bache (i.e., an e-cigarette vaping device) wherein a battery 120 supplies power to a heater 130 via PWM control by a controller 110 of a MOFET switch 185 (paragraphs 87-89, 93).  Lee further teaches that the switch 185 is turned off when a signal according to the switching operation of the switch 185 is converted into a comparison target signal via a RC filter 210 and DC converter 230 is compared with a reference signal and the comparison value exceeds a preset range (paragraphs 94-100 and 104-106).  Lee also teaches that the switch 185 can be turned off if a voltage output from sensor 250 corresponding to the resistance of the heater 130 based on a detected temperature is compared to a preset value and the comparison value exceeds a range (paragraphs 107-109).
However, Lee fails to specifically teach that the switch 185 is turned off in the event that the voltage applied to the heater 185 is greater than a critical value.  Any potential modification of Bache in view of Lee would not cure the deficiencies of Bache.   
Akao et al (2020/02811276) teaches an electronic device as seen in Figure 5 wherein a power supply battery 10 supplies power to a heater 1212R (paragraph 66) via PWM control of a MOSFET switch 180 and 140 by a controller 50 (paragraphs 75-78, 96).  Akao teaches a voltage sensor 150 provides feedback of the battery voltage to the controller 50 and current sensor 160 provides feedback of the current to the heater (paragraphs 82-83).  Akao also teaches that duty ratio of the PWM control signal to switch 180 is adjusted based on the voltage of the battery 10 (paragraphs 107-108).  However, Akao does not teach that when the voltage output to the heating unit is greater than a critical value, the control unit turns off the first MOSFET.
Wu (2015/0189916) teaches an electronic device as seen in Figure 5 wherein a battery 24 supplies power to a heating circuit 26 via PWM control of a MOSFET switch 25 by a control circuit 28 (paragraphs 28-29).  Wu teaches that when feedback form a temperature sensor determines that a temperature of the heating circuit 26 is higher than a preset value, the switch 25 is turned off (paragraph 29).  Wu also teaches that the PWM signal can be controlled by feedback from signals indicative of the output voltage, input voltage, output current, and input current (paragraph 40).  However, Wu does not teach that when the voltage output to the heating unit is greater than a critical value, the control unit turns off the first MOSFET.
Additionally relevant to the invention, Xiang (2015/0043117) teaches in Figure 5 an example of a power supply voltage sensor (paragraph 76), an output voltage sensor (paragraph 73), a current sensor (paragraph 76), and a switching arrangement involving two transistors Q2 and Q3 (paragraph 75) similar to that described in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836